In an action to cancel a chattel mortgage, and for other relief, plaintiff appeals (a) from an order granting defendants’ motion to dismiss the complaint for failure to prose-cure the action diligently, (b) from an order to the same effect entered on reargument, and (c) from a judgment dismissing the complaint. Order dated November 19, 1941, and judgment entered thereon dismissing the complaint, unanimously affirmed, with ten dollars costs and disbursements. Appeal from order dated November 27, 1941, dismissed, without costs, as academic. No opinion. Present— Hagarty, Johnston, Adel, Taylor and Close, JJ.